Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner’s Remarks

	 After further consideration on applicant’s arguments, the Office does not find them persuasive.  Therefore the rejections as set forth in the last final rejection will be maintained.  The Office would like to reiterate that in the last final rejection, nowhere in the rejection of claim 1 that the Office relies on inherency to reject the limitation “focusing the microphone array . . ., prior to receiving an audio input from the user at the microphone array.” as recited in claim 1.  As pointed out in the last final rejection, the reason that Tico anticipates this limitation is because Tico’s teaching clearly reads on the claimed limitation: “ focusing the microphone array in response to the camera signal indicating the visual characteristic of the user, prior to receiving an audio input from the user at the microphone array.”  For example, Tico, paragraph [0059] clearly means that the microphone array is being focused to the destination object as soon as it receiving the video signal form the camera regardless whether it received any audio input.  Therefore, because of that it is clearly means either prior audio signal being received or after the audio signal being received as long as the microphone receiving the video signal from the camera the microphone array are focusing to the destination object. For example, a camera captures a person on stage, as soon as a video signal input into 
	Regarding examiner’s comment about the statement of inherency in previous remarks, the examiner did not say that the claimed limitation in claim 1 is inherent in Tico, rather it is the examiner’s response about a general statement made the applicant that a reference can not anticipate a limitation unless the reference explicitly teaches it. The examiner intended to say that a reference can anticipate a limitation even if the reference does not explicitly teaches it because it could implicitly teaches it such as by inherency.
	The Office also would like to reiterate that the evident is clearly shown that the cited paragraph 84 and Fig. 12 of Krupat in the rejection of Claim 11 can be found from Figure 13, paragraph 71 of the parent application 15/273,765.  Because parent application 15/273,765 filed date is September 23, 2016 which is predate Applicant fling date of August 28, 2017.  Therefore Krupat is a valid prior art reference.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532.  The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654